— Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered July 20, 2012, which granted defendants-respondents’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiff sustained injuries when she fell after the paint bucket she was using as a step stool tilted over, allegedly due to the uneven condition of the floor of her apartment in defendants’ building. Plaintiff’s independent and superseding act of using the paint bucket as a step stool, which was placed on an uneven floor, was not foreseeable, thereby breaking the chain of causation (see Montgomery v Federal Express Corp., 4 NY3d 805 [2005]; Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]; compare Gonzalez v Handwerger, 180 AD2d 411 [1st Dept 1992]). Concur — Tom, J.P., Andrias, Friedman, Freedman and Clark, JJ.